Citation Nr: 0939583	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-02 729A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for skin disorder, to 
include as a result of exposure to herbicides. 

2. Entitlement to service connection for a major depressive 
disorder, to include as secondary to service-connected 
postoperative residuals of fracture at T8-L1 with lumbosacral 
strain. 

3. Entitlement to a disability rating for postoperative 
residuals of fracture at T8-L1 with lumbosacral strain in 
excess of 40 percent from December 3, 1998, and in excess of 
60 percent from June 2, 1999. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a co-worker

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to September 
1971, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A March 1999 rating decision increased the rating 
for postoperative residuals of fracture at T8-L1 with 
lumbosacral strain from 10 percent to 40 percent, for severe 
intervertebral disc syndrome.  

The Veteran and a co-worker testified in August 2000 at an RO 
hearing. A transcript of that hearing is on file. 

An August 2001 rating denied service connection for 
depression, to include as secondary to the service-connected 
low back disorder. A September 2002 rating increased the 
rating for the service-connected low back disorder to 60 
percent; denied service connection for skin rash; and denied 
service connection for posttraumatic stress disorder (PTSD). 
The Veteran timely perfected an appeal and has not indicated 
satisfaction with the 60 percent rating assigned for his low 
back disability. Thus, the increased rating claim is still 
before the Board. AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

When the case was remanded in August 2004 it was noted that 
the record reasonably raised a claim of service connection 
for a scar, associated with the service-connected low back 
disorder.  This matter was referred for appropriate RO 
action. The case was remanded to locate and obtain the 
Veteran's service treatment records and service personnel 
records, to comply with the Veterans Claims Assistance Act 
(VCAA) regarding notification as to the claim for increase, a 
VA rating examination, and VA nexus examinations on the 
claims for service connection. 

Subsequently, an April 2009 rating decision granted service 
connection for PTSD and assigned an initial 30 percent 
rating. It was noted that the Veteran's service personnel 
records established his service in the Republic of Vietnam. 
Also, in April 2009 the Veteran cancelled a hearing before a 
Veterans Law Judge. However, the RO has still not adjudicated 
the claim for service connection for a scar, associated with 
the service-connected low back disorder and this matter is 
again referred to the RO for appropriate action. 

At a VA psychiatric examination in April 2009, to determine 
whether the Veteran had PTSD, the Veteran reportedly stated 
that he had prostate cancer. Since his service in Vietnam is 
verified, as is his inservice herbicide exposure, this 
constitutes an informal claim for service connection for 
prostate cancer. This matter has not been adjudicated by the 
RO and, so, is referred to the RO for initial consideration. 


FINDINGS OF FACT

1.  A skin disorder is not affirmatively shown to have had 
onset during service; a skin disorder is first shown several 
years after service and is unrelated to an injury, disease, 
or event of service origin, including inservice herbicide 
exposure; and chloracne is not shown. 

2.  The Veteran now has a recurrent major depressive disorder 
which is caused by pain from his service-connected low back 
disorder and his service-connected PTSD. 

3.  From December 3, 1998, to June 1, 1999, the service-
connected thoracolumbar disorder was not manifested by severe 
or complete sciatic neuropathy, pronounced intervertebral 
disc syndrome, favorable or unfavorable ankylosis, or spinal 
cord involvement. 

4.  Since June 2, 1999, the service-connected thoracolumbar 
disorder has not been manifested by unfavorable ankylosis of 
the entire spine, spinal cord involvement with the Veteran 
being bedridden or requiring long-leg braces, or complete 
sciatic neuropathy with foot drop. 


CONCLUSIONS OF LAW

1. A skin disorder, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, and 
service connection for a skin disorder may not be presumed 
based on the presumption for diseases presumptively due to 
inservice herbicide exposure. 38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.309(a) 
(2008).  

2.  A major depressive disorder is proximately due to 
service-connected low back disability and service-connected 
PTSD.  38 C.F.R. § 3.310(a), (b) (2008). 

3. The criteria for a rating higher than 40 percent for 
postoperative residuals of fracture at T8-L1 with lumbosacral 
strain from December 3, 1998, to June 1, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(prior to September 26, 2003); and Diagnostic Codes 5242, 
5243 (effective as of September 26, 2003).  

4. The criteria for a rating higher than 60 percent for 
postoperative residuals of fracture at T8-L1 with lumbosacral 
strain since June 2, 1999, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (prior to 
September 26, 2003); and Diagnostic Codes 5242, 5243 
(effective as of September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the initial rating action appealed was prior to the 
2000 enactment of the VCAA and, so, preadjudication notice 
was not possible.  Also, as service connection is granted for 
depression, any prejudice to the Veteran stemming from any 
failure to comply with the VCAA is no more than harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran was provided with post-adjudication VCAA notice 
by letter, dated in August 2001 as to his claim for service 
connection for a skin disorder.  He was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

Thereafter, and pursuant to the Board's 2004 remand, the 
Veteran was issued further VCAA notification by letters dated 
in August and November 2004. As to the claim for service 
connection for a skin disorder, these letters again notified 
him of what was needed to substantiate the service connection 
claim.  As to the claim for an increased rating, these 
letters informed him that evidence showing an increase in 
disability was needed to substantiate the claim.  These 
letters notified him of which evidence VA would obtain and 
which he was expected to obtain.  

By RO letter of March 2006 the Veteran was notified of the 
means by which disability ratings and effective dates were 
assigned, in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for a higher rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity and the effect thereof on employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
There should be notice that ratings are determined by 
applying relevant Diagnostic Codes, which provide for a range 
in severity ratings based on the nature of disability 
symptoms, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that a 
claimant may submit (or ask the VA to obtain) to establish 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

While no separate and specific notice complying with Vazquez, 
Id., was sent, at this stage of the appeal when the Veteran 
already has notice of the rating criteria, provided in the 
statement of the case (SOC) and subsequent supplemental SOCS, 
most recently the SSOC of April 2009 pursuant to the 2004 
Board remand, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claims, and any deficiency as to the 
content of the VCAA notice regarding the claims is harmless 
error.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  

Otherwise, as for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran and a co-worker testified at an RO hearing in 
support of his claim for an increased rating for the service-
connected low back disorder.  He subsequently declined the 
opportunity to testify before a Veterans Law Judge of the 
Board.  The RO has obtained the Veteran's service treatment 
records, service personnel records, and VA treatment records. 

The Veteran was afforded VA examinations with respect to each 
of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). In the 
June 2009 Informal Hearing Presentation it was stated that 
the most recent examination for rating the Veteran's service-
connected low back disability was in 2007 and it was 
requested that a more recent, up-to-date, rating examination 
be conducted. However, a recent VA rating examination was 
conducted in April 2009. Accordingly, further development for 
this purpose is not required. 

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)). In this case, for the reasons 
explained, there has been substantial compliance with the 
August 2004 Board remand. 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d). 

Skin disorder, To Include As Due to Herbicide Exposure

The Veteran's service personnel records document that he 
served in the Republic of Vietnam. His service treatment 
records are negative for a skin disorder. 

On VA general medical examination in 1972 the Veteran had no 
rashes or lesions. 

Private treatment records of Dr. R show that in 1995 the 
Veteran had psoriasis versus tinea on the left hip area. 

VA outpatient treatment records show that in August 1998 the 
Veteran had dermatitis. In February 1999 he had lesions 
resembling lymphomatoid papulosis on his arms and legs and in 
April 1999 he had tinea corporis.  

In the Veteran's August 2001 claim, he alleged that he had a 
skin disorder due to inservice herbicide exposure, consisting 
of a rash on his legs, hips, back, buttocks, and arms for 
which he had been treated by VA in 1998 and 1999. 

A VA outpatient dermatology evaluation in September 2007 
noted that the Veteran had had skin rashes for a number of 
years, although he was unable to specify the dates and times 
of these occurrences but his description of the rashes fit a 
picture of an eczematous dermatitis. On examination he had 
eczematous dermatitis of the heel of both palms but did not 
have psoriasis. The diagnosis was eczematous dermatitis. 

On VA dermatology examination in April 2007 it was reported 
that the Veteran had an intermittent, pruritic, skin rash of 
approximately 20 to 25 years duration. He had begun noting an 
intermittent but recurrent rash on different areas of his 
body sometime between 1980 and 1985. He had been treated in 
the past 12 months for dermatitis. The diagnosis was 
eczematous dermatitis. He believed that his skin condition 
was due to herbicide exposure. It was noted that chloracne 
was associated with herbicides but normally occurred within a 
year of exposure, which was not the case in this Veteran's 
history. Also, physical findings were not consistent with 
chloracne. His history and examination findings did not 
appear to be consistent with a service-connected herbicide 
exposure as the cause of his skin condition. A May 2007 
addendum noted that the Veteran's skin rash was not caused by 
or a result of exposure to Agent Orange. This opinion was 
arrived at given the Veteran's history that no rash was noted 
before 1980 at the earliest and his inservice exposure was at 
least 10 years prior to that. This history did not coincide 
with the examiner's knowledge of any rash that could be cause 
by Agent Orange. 

On VA dermatology examination in April 2009 the Veteran's 
claim files were reviewed. He complained of having developed 
a skin condition after service some time in the late 1970s or 
early 1980s. He stated that the condition affected primarily 
his right lower extremity and that the symptoms waxed and 
waned, but had been persistent since they began. On 
examination the findings were consistent, probably, with a 
fungal dermatitis infection of the right lower extremity, 
versus eczema. The diagnosis was eczema of the right lower 
extremity. 

It is undisputed that the Veteran did not have any chronic 
skin disorder during service or until at least the late 
1970s, a number of years after his service discharge in 1971. 
The only link or nexus between the skin disability which 
manifested years after service, and which has been variously 
diagnosed, is the Veteran's only belief that it is due to 
inservice herbicide exposure in Vietnam.

While the Board concedes the Veteran's inservice herbicide 
exposure, in considering evidence, medical and lay, first its 
competency and then its credibility must be considered.  As 
to competency, when the determinative issue involves either 
medical etiology or a medical diagnosis medical evidence is 
not always required; rather, lay evidence can be competent 
and sufficient to establish a diagnosis when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  This 
competency determination requires a two-step analysis with 
the first step being whether the disability stems from the 
type of injury for which lay evidence is competent. If so, 
the second step is to weigh that evidence against the other 
evidence of record-including the claimant has or has not 
provided any inservice record documenting inservice injury or 
disability.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 
3, 2009) (not selected for publication); 312 Fed. Appx. 336, 
2009 WL 524737 (C.A. Fed.); Jandreau, Id., (shoulder 
dislocation); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet). 

As to credibility of lay evidence, the absence of 
contemporaneous medical evidence may be weighed against the 
lay evidence but lay evidence may not be found to lack 
credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1372, 1337 (Fed.Cir. 2006).  See also 38 C.F.R. 
§ 3.159(a)(2) (defining competent lay evidence) and Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  

The Board must assess the weight, probative value, and 
credibility of evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996).  Credibility of lay evidence can be 
weighed considering many factors, e. g., statements made when 
first seeking treatment (which are generally more credible); 
recognition of the difficulties of remembering specific dates 
or events that happened long ago; absence of other 
corroborating evidence; facial plausibility; internal 
consistency and consistency with other evidence; impeached by 
a showing of interest, bias, inconsistent statements; and to 
a certain extent, bad character.  Generally see Pond v. West, 
12 Vet. App. 341, 346 (1999); Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed.Cir. 2000); Jordan v. Principi, 17 Vet. App. 261, 
275 (2003); and Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

Here, the Veteran's statements are not competent for the 
purpose of establishing that his current skin disorder is due 
to inservice herbicide exposure since he does not have the 
medical training, knowledge or skill to render such an 
opinion. Likewise, he has not stated that he has continuously 
had skin symptoms since service discharge and, so, continuity 
of symptomatology is not established. 

Similarly, the only competent medical evidence addressing the 
etiology of the current skin pathology establishes that the 
Veteran does not have chloracne, and that his current skin 
disorder is not due to military service, including inservice 
herbicide exposure. 

As to this, chloracne is listed as a skin disorder associated 
with inservice herbicide exposure in Vietnam, but no 
currently or past diagnosed skin disorder in this case is 
among the listed diseases associated with exposure to Agent 
Orange, for which service connection on a presumptive basis 
is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

In sum, after a thorough review of the evidence, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a skin disorder. 

Depression, To Include As Secondary to Service-Connected Low 
Back Disorder

A VA outpatient treatment record of April 1999 noted that the 
Veteran had taken Prozac for depression. In October 1999 he 
reported becoming depressed secondary to his work, as a 
postal employee for 15 years. 

On VA psychiatric examination in July 2001 to determine if 
the Veteran had depression related to his service-connected 
low back disorder, the Veteran's claim file was reviewed.  He 
believed that he had depression and that it was due to 
chronic back pain. On mental status examination he described 
his mood as depressed. His affect was flat. The diagnoses 
were chronic PTSD, recurrent major depressive disorder, 
alcohol dependence in remission, and polysubstance dependence 
in remission. The examiner stated that the Veteran met the 
criteria for diagnoses of PTSD and a major depressive 
disorder. Although it was impossible to determine exactly 
whether or not his depression was related to his low back 
pain, it was clear that his psychiatric illness was related 
to his experiences in Vietnam. It was felt that PTSD was more 
of an "issue" for the Veteran than major depression alone. 

On VA spinal examination it was felt that the Veteran's 
depression was directly or indirectly related to his back 
injury during service. 

On VA psychiatric examination in March 2007 the Veteran's 
current psychiatric symptoms included anhedonia.  He 
described his mood, on mental status examination, as 
depressed.  His affect was flat and he also appeared somewhat 
anxious.  The diagnoses were recurrent major depression; 
chronic PTSD; alcohol dependence in remission; and cocaine 
dependence in remission.  It was noted that he met the 
criteria for a diagnosis of major depression based on 
examination findings and the records, which included a review 
of the claim files.  His mood disorder appeared to correlate 
with the same time period of his worsening back pain.  
Although he did not seek treatment during service or appear 
to have issues with depression at that time, this could be 
due to several reasons, including the following.  He likely 
had better coping mechanisms as a young man.  The repeated 
stressor of chronic pain over many years could precipitate 
the emergence of his major depressive disorder.  He was 
considerably disabled by his back pain and resultant 
depression.  This was evidenced by his numerous days of leave 
from work at the postal service. 

A VA psychiatrist noted in August 2007 that she concurred 
with the assessment on VA psychiatric examination in March 
2007. A September 2007 VA outpatient treatment record 
reflects the opinion of that same VA psychiatrist that the 
Veteran's depression was most likely a result of his service-
connected low back disorder. 

A December 2008 VA outpatient treatment record indicates that 
the Veteran was being followed for major depression with 
atypical psychotic features. He had a history of homicidal 
ideation towards his wife. On mental status examination his 
affect was restricted and his mood was dysphoric. It was 
reported that he had significant residual depression but no 
current active psychotic features. 

On VA psychiatric examination in April 2009 the Veteran 
reported having been treated for depression by a private 
psychiatrist in Greenville. After a mental status examination 
the diagnoses were PTSD, major depressive disorder, cocaine 
dependence, and alcohol abuse. The examiner stated that the 
Veteran did appear to have depression and his depression 
appeared to be related to his back condition and resultant 
pain, and also to his PTSD. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that service 
connection for depression is warranted. 

Here, nothing on file shows that the Veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion as to the etiology of a 
psychiatric disorder, to include whether a psychiatric 
disorder bears any relationship with a physical disorder, 
e.g., his service-connected low back disorder.  Consequently, 
his statements and contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).  The Board 
may not rely upon its' own independent medical judgment, 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), or upon the 
purported statements of medical causation or etiology by 
those who have no medical training, education, or expertise, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The only competent medical evidence of record addressing the 
etiology of the Veteran's depressive disorder are the VA 
medical opinions.  The first VA examination, in 2001, was 
equivocal, indicating that it was impossible to determine 
whether a relationship existed between the Veteran's 
depressive disorder and his service-connected low back 
disorder. The second VA examination, in 2007, rendered an 
opinion which was generally favorable but somewhat 
speculative in nature, positing the possibility of a 
relationship due to better coping mechanisms when the Veteran 
was younger and increased back pain over the years. The third 
opinion, later in 2007, was more definitive, stating that 
depression was most likely due to the service-connected low 
back disorder. And, the fourth opinion on VA examination in 
2009 was also more definitive, in dating that it appeared 
that his depression was related to both pain from his back 
condition and his PTSD, both of which are service-connected. 

While it is true that depression can be a symptom of PTSD, 
the Board also noted that at one time the Veteran took Prozac 
for his currently diagnosed recurrent major depressive 
disorder.  As none of the opinions are negative, i.e., none 
of the opinions rule out the existence of a causal 
relationship, and most of the opinions were based upon both 
an evaluation of the Veteran and review of his claims files.  
The Board finds that they, and in particular the more 
definitive opinion expressed in 2009, are supported by an 
adequate foundation.  Moreover, the examiners provided 
rationales in support of the findings that are consistent 
with the evidence of record. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is at least in equipoise as to 
the Veteran claim for service connection for depression. 
Accordingly, service connection for depression is warranted. 

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings." Fenderson v. West, 12 Vet. App. 119 (1999) (initial 
staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007) (staged ratings during the appeal of any increased 
rating claim).   

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" DC under 
38 C.F.R. § 4.27, with consideration given to relevant 
medical history, current diagnosis, symptomatology, functions 
affected and anatomical localization.  38 C.F.R. § 4.20.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
assignment of a particular diagnostic code is "dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  

In rating musculoskeletal disabilities, consideration is 
given to functional loss due to pain, weakness, excess 
fatigability, or incoordination when those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  38 C.F.R. 
§ 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2008); Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
"critical element" is whether there is overlapping or 
duplication of symptomatology between or among disorders.  
See Esteban v. Brown, 6 Vet. App. at 261. 

The criteria for rating intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 ("the old IVDS 
criteria") were revised effective September 23, 2002.  67 
Fed. Reg. 54345 - 54349 (2002).  Effective September 26, 
2003, the old spinal criteria, other than for rating IVDS, 
were revised.  See 69 Fed. Reg. 32449 (June 10, 2004).  

Because the appeal as to the rating for the service-connected 
low back disorder stems from a 1999 rating decision, both the 
old and the new IVIDS and spinal criteria must be considered, 
if applicable.  See VAOPGCPREC 3-2000 (April 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); Rodriguez v. Nicholson, 19 
Vet. App. 275, 288-89 (2005); see, too, 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114. 

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided that for intervertebral disc syndrome 
(IVDS) a 40 percent rating was warranted when IVDS was severe 
with recurring attacks and with intermittent relief.  A 
maximum 60 percent rating was warranted when IVDS was 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent relief.  

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720, 
a 60 percent rating is warranted for severe incomplete 
sciatic paralysis, neuritis or neuralgia with marked muscular 
atrophy. An 80 percent rating is warranted when the 
involvement is complete as when the foot dangles and drops, 
and no active movement is possible of the muscles below the 
knee, flexion of knee weakened or (very rarely) lost. 

The Formula for Rating IVDS on Incapacitating Episodes, 
effective September 2002, provides that a 40 percent rating 
is warranted if there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum 60 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Note 1 of the Formula for Rating IVDS Based on Incapacitating 
Episode states that under DC 5243 an incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The spinal rating criteria in effect prior to September 26, 
2003, provided that under Diagnostic Code 5003, if 
degenerative arthritis (degenerative joint disease) is 
established by X-rays, compensation may be awarded under 
three circumstances:  (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is noncompensable under 
schedular rating criteria 10 percent is assigned for each 
major joint or minor joint group affected; (3) when there is 
no limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.71a, Diagnostic Code 5285 provided that 
residuals of a vertebral fracture are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  

Where residuals of vertebral fracture are rated based on 
limitation of motion or muscle spasm, former 38 C.F.R. 
§ 4.71a, DC 5285 authorizes no more than a single 10 percent 
increase for demonstrable deformity of a vertebral body or 
vertebral bodies in the spinal segment (cervical, dorsal, 
lumbar) that is the subject of that rating.  Where spine 
fracture residuals cause limited motion to more than one 
spinal segment and DC 5285 permits ratings for each segment, 
DC 5285 authorizes a 10 percent increase to the rating 
assigned to each segment of the spine containing at least one 
demonstrably deformed vertebral body.  See VAOGCPREC 3-2006 
(June 23, 2006).  

38 C.F.R. § 4.71a, Diagnostic Code 5285 provides that with 
residuals of a vertebral fracture when manifested by no 
spinal cord involvement but with abnormal mobility requiring 
a neck brace (jury mast), a 60 percent rating is warranted.  
When manifested by spinal cord involvement, bedridden, or 
requiring long leg braces, a 100 percent rating is warranted.  

A note to 38 C.F.R. § 4.71a, Diagnostic Code 5285 provides 
that in rating residuals of a vertebral fracture both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5286 provides that 
complete bony fixation of the spine (ankylosis) in a 
favorable angle warrants a 60 percent rating.  When in an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), a 100 percent rating is 
warranted. 

38 C.F.R. § 4.71a, Diagnostic Code 5288 provides that 
ankylosis of the dorsal spine in a favorable position 
warrants a 20 percent rating and when in an unfavorable 
position a 30 percent rating is warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5289 provides that 
ankylosis of the lumbar spine in a favorable position 
warrants a 40 percent rating and when in an unfavorable 
position a 50 percent rating is warranted.  

In Lewis v. Derwinski, 3 Vet. App. 250, 260 (1992) (Single 
Judge non-precedential decision) in addressing Diagnostic 
Code 5289 (lumbar spine ankylosis) it was held that "DC 5298 
[sic] provides on its face that no more than two joints 
within a spinal segment need be immobilized in order to 
warrant a rating thereunder. Thus, immobilization of all 
joints within a segment (complete ankylosis) is not needed 
for the assignment of such a rating." There has never been a 
Diagnostic Code 5298 and, so, it is clear that the Court was 
addressing Diagnostic Code 5289. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291 slight 
limitation of motion of the dorsal spine warrants a 
noncompensable rating and when either moderate or severe a 
maximum rating of 10 percent is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 severe 
limitation of motion of the lumbar spine warranted a maximum 
40 percent rating.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 (for lumbosacral 
strain), and Diagnostic Code 5294 (for sacroiliac injury or 
weakness) provide that a lumbosacral strain with severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
a maximum 40 percent rating is warranted. 

The rating criteria for evaluating service connected spinal 
disabilities were amended effective September 26, 2003.  Note 
6 to the revised criteria provides that the thoracolumbar and 
cervical segments of the spine are to be separately 
evaluated.  

The revised spinal rating criteria provide that IVDS may be 
evaluated under either the IVDS criteria based on 
incapacitating episodes, which became effective September 23, 
2002, or under a General Rating Formula for Diseases and 
Injuries of the Spine, which became effective September 26, 
2003, with separate rating assigned for the orthopedic and 
the neurologic components of disability, whichever method 
results in a higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51454, 51455 
(August 27, 2003).  

Under the new spinal General Rating Formula a 40 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine is to 30 degrees or less; or, there is favorable 
ankylosis of the entire thoracolumbar spine.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  Unfavorable ankylosis is when the entire 
thoracolumbar spine or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching.  

Note 2 of the spinal rating criteria revised on September 26, 
2003, provides that for calculation of combined range of 
motion the maximum motions of the thoracolumbar spine are 90 
degrees of forward flexion, 30 degrees of backward extension, 
30 degrees of lateral bending either to the right or the 
left, and 30 degrees of rotation either to the right or left 
and the normal combined range of motion shall be 240 degrees.  

T8-L1 Fractures With Lumbosacral Strain Rated 40 percent from 
December 3, 1998, to June 1, 1999

During service the Veteran had compression fractures of T12 
and L1 from an injury incurred while he was in Vietnam. He 
had posterior fusion of T12 to L2. 

VA examination in January 1999 found no muscle spasm, absent 
ankle jerk, foot drop, or other neurological deficits 
indicative of spinal cord involvement, pronounced IVDS, or 
severe or complete sciatic neuropathy.  Also, sensation was 
intact and motor testing revealed the Veteran's strength was 
normal at 5/5 with the exception of possible weakness of the 
left iliopsoas muscle.  Flexion was to 40 degrees, extension 
to neutral, lateral bending to 5 to 10 degrees in each 
direction, and minimal rotation in each direction. 

A VA outpatient treatment record of March 1999 found that the 
Veteran's gait was slow and that he tended to limp on the 
left leg.  Spinal motion was very markedly restricted. 
Patellar reflexes were equal but Achilles reflexes were 
somewhat depressed, but equal. Straight leg raising was to 70 
degrees on the right and to 60 degrees on the left. It was 
noted that X-rays had found degenerative changes throughout 
the thoracolumbar spine. 

X-rays and an MRI of the thoracolumbar spine in April 1999 
revealed compression of T8 and L1, fusion from T11 to L1, and 
degenerative changes of the thoracic spine with minimal 
scoliosis with convexity to the right.

Because under the old spinal rating criteria a rating in 
excess of 40 percent was not provided on the basis of 
limitation of motion, lumbosacral strain, or favorable 
ankylosis, in order to warrant a rating in excess of 40 
percent prior from December 3, 1989 (date of receipt of 
claim) until June 1, 1999, the evidence would have to show 
that the Veteran had either, for a 50 percent rating, (1) 
unfavorable ankylosis of the lumbar spine, under Diagnostic 
Code 5289; or, for a 60 percent rating, (2) residuals of 
vertebral fractures without spinal cord involvement with 
abnormal mobility requiring a brace, under Diagnostic Code 
5285; or (3) favorable ankylosis of the entire spine, under 
Diagnostic Code 5286; or (4) pronounced IVDS with sciatic 
neuropathy with characteristic pain, demonstrable muscle 
spasm, ankle jerk, or other neurological findings with little 
intermittent relief, under old Diagnostic Code 5293; or (5) 
severe sciatic neuropathy with marked muscular atrophy, under 
Diagnostic Code 8520; or, for an 80 percent rating, (6) 
complete sciatic neuropathy with foot drop and no active 
motion of muscles below the knee, under Diagnostic Code 8520. 

Because the criteria for IVDS were not revised until 2002 and 
those for rating spinal disorders other than IVDS in 2003, 
these revised criteria may not be applied prior to their 
enactment and, so, are not applicable in determining whether 
a rating in excess of 40 percent was warranted prior to June 
2, 1999. In other words, only the only old IVDS and spinal 
rating criteria may be considered in determining the 
appropriate rating prior to June 2, 1999. 

In this case, after reviewing the entire evidence, the Board 
finds that from December 3, 1998, to June 1, 1999, there was 
no evidence of unfavorable ankylosis of the lumbar spine; 
residuals of vertebral fractures without spinal cord 
involvement with abnormal mobility requiring a brace; 
favorable ankylosis of the entire spine; pronounced IVDS with 
sciatic neuropathy with characteristic pain, demonstrable 
muscle spasm, ankle jerk, or other neurological findings with 
little intermittent relief; severe sciatic neuropathy with 
marked muscular atrophy; or complete sciatic neuropathy with 
foot drop and no active motion of muscles below the knee.  

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 40 
percent at any time from December 3, 1998, to June 1, 1999.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, the disability has been no more than 40 percent 
disabling during this time frame, so the rating cannot be 
"staged" because the 40 percent rating represents the 
greatest level of functional impairment during this time 
frame. 

In sum, the Board concludes that a disability rating in 
excess of 40 percent is not warranted at any time from 
December 3, 1998, to June 1, 1999.  For these reasons, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

T8-L1 Fractures With Lumbosacral Strain Rated 60 percent June 
2, 1999

Because under the old spinal rating criteria a rating in 
excess of 60 percent was not provided on the basis of 
limitation of motion, lumbosacral strain, or lumbar 
ankylosis, in order to warrant a rating in excess of 60 
percent since June 2, 1999, the evidence would have to show 
that the Veteran had either (for a 100 percent rating) either 
(1) unfavorable ankylosis of the entire spine; or (2) 
residuals of vertebral fractures with spinal cord involvement 
with the Veteran being bedridden or requiring long-leg 
braces; or (for an 80 percent rating) complete sciatic 
neuropathy with foot drop and no active motion of muscles 
below the knee under Diagnostic Code 8520, 8620, 8760.  

Under the new IVDS rating criteria, no rating in excess of 60 
percent is provided.  Under the new spinal rating criteria, 
only a 50 percent rating would be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating for unfavorable ankylosis of the entire spine. 

The September 2002 rating decision increased the 40 percent 
rating for the service-connected low back disability to 60 
percent because a VA outpatient treatment record of June 2, 
1999, found that the Veteran's Achilles reflexes were absent, 
he had had radicular symptoms in the lower extremities and, 
also, had had epidural injection in his back for pain and 
numbness radiating down his legs. 

At the RO hearing in August 2000 the Veteran testified that 
he had missed time from work in May due to his low back 
disability.  He took a lot of medication.  At work he had had 
to lean on a machine for support and had been placed on 
limited duty, doing work that was less strenuous or physical.  
Prolonged standing aggravated his low back disorder.  He had 
missed 230 hours of work in the last year.  Page 3 of the 
transcript of that hearing.  He worked for the U.S. Postal 
Service.  He had been on medical leave from work for two 
weeks due to his low back.  He had had steroid injections in 
his back at a VA pain clinic.  Page 4.  He was scheduled for 
further steroid injections.  He had not had physical therapy 
but had taken medication.  Page 5.  He rated his back pain at 
8 or 9 on a scale of 10.  His work at the Post Office 
involved standing for prolonged periods as well as a lot of 
bending and squatting.  He did not use a back brace. He could 
no longer play softball or cut the grass.  Page 6.  He could 
walk about 1/2 a block and only sometimes used a cane when 
walking.  Page 7.  He frequently had muscle spasms, for which 
he took medication.  When he had muscle spasms he was 
incapacitated and had to stop what ever he was doing, 
including quitting work early and go home to rest.  Page 8. 

A co-worker of the Veteran's testified that at times the 
Veteran had had to be relieved from his job at work. Page 8. 
The Veteran testified that he had low back pain which 
radiated down his left leg to his foot.  His back was tender.  
Page 9.  He had worked for the Postal Service for 15 years. 
Page 11. 

The Veteran's supervisor at work submitted a statement in 
December 2000 and reported that the Veteran had had repeated 
back problems and had a hard time working due to discomfort, 
which was the reason his job was changed. 

VA examination in January 2000 the Veteran complained of 
being able to walk only about 200 yards before he had 
increased back pain.  His symptoms were improved with muscle 
relaxants.  He denied bowel or bladder dysfunction and had 
not recently had physical therapy.  On examination there was 
no tenderness of his back, except over the left iliac crest 
bone graft donor site, which was exquisitely tender.  Flexion 
was to 90 degrees, extension to 10 degrees, right lateral 
bending to 15 degrees, and left lateral bending was to 10 
degrees, with pain worse on extension and left lateral 
bending.  He could walk on his heels and on his toes. Motor 
strength was 5/5 and sensation was intact in all dermatomes 
of the lower extremities.  Deep tendon reflexes were 
symmetric at the knees and ankles. 

VA examination in July 2001 flexion of the Veteran's low back 
was to 60 degrees, extension was to 30 degrees with some 
pain, and lateral bending was to 20 degrees to the right and 
to the left.  Straight leg raising was negative, bilaterally, 
when seated and when supine.  He had early give-way and 4+/5 
strength in the anterior tibialis, gastrocnemius, and 
extensor hallucis longus muscles, bilaterally.  His 
postoperative scar was well healed but exquisitely tender.  
There was exquisite tenderness to palpation of the 
thoracolumbar spine.  There was an area of numbness over the 
superior buttock area and the superior portion of the 
surgical scar for about 1 centimeter.  He was able to walk on 
his heels and on his toes, as well as squat and arise without 
difficulty.  It was reported that he had some subjective 
weakness, without physical findings consistent with this 
complaint. 

VA X-rays in July 2001 revealed Grade I spondylisthesis at 
L5-S1, anterior wedging of L2, generalized osteoporosis 
throughout the spine, severe degenerative changes of the 
posterior elements at L2-3 through L5-S1. 

On VA examination in February 2007 the Veteran reported that 
8 to 10 years earlier he had developed left buttock pain with 
some radiation down the lateral aspect of that thigh. In the 
last 4 or 5 years he had had intermittent numbness of the 
left foot, which seemed to involve the entire foot and was 
not localized.  He had had epidural injection until 2003 
which had provided only temporary relief of pain and which 
were stopped because he had osteoporosis of the spine.  He 
complained of left leg weakness which had caused him to fall 
but had no bowel or bladder dysfunction.  On examination he 
had diffuse tenderness paraspinal tenderness from the mid-
thoracic area to S1, which was maximized at the thoracolumbar 
junction and at L5-S1.  Straight leg raising beyond 60 
degrees reproduced low back pain and slight left buttock 
discomfort.  Reflexes were trace but equal at the knee and 
absent at the ankles. Muscle strength in the lower 
extremities was normal except for being only 4/5 in the left 
extensor hallucis and peroneals (the evertors of the foot).  
Flexion was to 60 degrees, extension was to 5 degrees, right 
and left lateral bending were to 10 degrees, and rotation was 
to 10 degrees in each direction.  He could walk on his heels 
for 2 or 3 steps.  His left thigh was 1 inch smaller in 
circumference than the right.  X-rays revealed a 15 degree 
lumbar scoliotic curve with apex to the left at L2, extensive 
thoracolumbar degenerative changes with bridging and 
osteophyte formation in the mid and lower thoracic spine, 
producing a "bamboo" appearance.  It was felt that he was 
totally disabled from any meaningful employment and the 
examiner felt that if the Veteran did not work for the Postal 
Service he might already be out of a job because it was 
strongly suspected that no private employer would tolerate 
his having been out of work for more than 100 days in the 
last year due to flare-ups of low back pain. 

On VA spinal examination in April 2009 the Veteran complained 
of low back pain which radiated down his left hip and leg.  
He was currently employed with the U.S. Postal Service but 
had not recently had physical therapy.  He wore a back brace 
but felt that it did not significantly benefit him.  Flexion 
was to 80 degrees, extension was to 10 degrees, lateral 
bending was to 20 degrees to the right and the left, and 
rotation was to 20 degrees in each direction. Motor strength 
appeared diminished in flexion and extension of the left knee 
and sensory function was diminished in the left lower leg. 
Knee jerks were 2+ and equal but both ankle jerks were 
absent. He walked with a left sided limp. 

After a thorough review of the entire record and having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the Veteran's low back 
disability does not warrant a rating in excess of 60 percent 
at any time since June 2, 1999. 

The evidence does not show that the Veteran has unfavorable 
ankylosis of the entire spine or spinal cord involvement with 
the Veteran being bedridden or requiring long-leg braces.  
Likewise, he does not have either severe sciatic neuropathy 
with marked muscular atrophy inasmuch as the recent 
examination found only some atrophy by comparative 
circumferential measurements of the thighs which was not of a 
marked degree. 

Neither the old nor the new IVDS rating criteria provide for 
a rating in excess of 60 percent.  With respect to the 
possible combining of the orthopedic and neurologic 
components under the new spinal rating criteria, the maximum 
rating for the orthopedic component in this case would be, in 
the absence of favorable or unfavorable ankylosis, no more 
than 20 percent since flexion is shown on the recent 
examination to be 80 degrees and the combined range of 
thoracolumbar motion is 170 degrees but there is abnormal 
spinal contour due to scoliosis. However, the neurological 
component would warrant no more than 20 percent for moderate 
sciatic neuropathy of the left lower extremity.  These two 20 
percent rating would combine to less than the current 60 
percent rating.  Even if the sciatic neuropathy were 
moderately severe, warranting a 40 percent rating, 20 percent 
(for the orthopedic component) and 40 percent (neurologic) 
ratings would combine to less than the current 60 percent 
rating. 

While in the past the Veteran has had steroidal injections 
and the 2007 VA examiner felt that the Veteran was not 
employable, the fact remains that he has continued his long-
term employment with the U.S. Postal Service and has not 
required physical therapy in recent years. 

Thus, the Board concludes that the evidence does not show 
functional impairment that equals or more nearly approximates 
the criteria for an evaluation higher than 60 percent at any 
time since June 2, 1999, and, so, the rating cannot be 
"staged" because this is the greatest level of functional 
impairment since that time.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and 
symptoms to the Rating Schedule, the degrees of disability 
currently assigned are contemplated by the Rating Schedule 
and the assigned schedule ratings are adequate. Thus, no 
referral for extraschedular consideration is required. 


ORDER

Service connection for a skin disorder, to include as due to 
exposure to Agent Orange is denied. 

Service connection for a major depressive disorder is 
granted. 

A rating for postoperative residuals of fracture at T8-L1 
with lumbosacral strain in excess of 40 percent from December 
3, 1998, and in excess of 60 percent from June 2, 1999, is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


